Citation Nr: 1827688	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-31 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

David Katz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to May 1976.  

This matter returns to the Board of Veterans' Appeals (Board) on appeal from a  December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD based on military sexual trauma (MST).  The Veteran timely appealed.  The case was before the Board in May 2017, at which point the Board decided the PTSD claim and remanded for additional development and adjudication of entitlement to TDIU.  In September 2017 the AOJ provided the Veteran a supplemental statement of the case (SSOC).  In November 2017 the Board again remanded for additional development and readjudication.  That has now been accomplished.

The Veteran requested a hearing before the Board, for which she subsequently withdrew her request in February 2017.  The Veteran has made no further request for a hearing.  The Veteran's representative submitted an appeal brief, which is contained in the claims file.


FINDING OF FACT

The Veteran is currently self-employed as a barber, has worked steadily in that capacity since 1977, and has annual earnings significantly higher than the poverty threshold for one person established by the U.S. Census Bureau.  


CONCLUSION OF LAW

The Veteran is engaged in substantially gainful employment, and hence does not qualify for a rating of TDIU.   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017).  Here, the AOJ provided the Veteran with the required notice letter in August 2017, enclosing a TDIU application form as well as other forms to be used by the Veteran if necessary to support her claim.  

Neither the Veteran nor her representative has asserted the absence of relevant documents or advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Accordingly, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the issue decided herein.

Legal Criteria and Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability rating may be assigned where the schedular disability rating is less than 100 percent, when a Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability is rated 60 percent or more, or if there are two or more disabilities, there is at least one disability rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Census Bureau as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (which includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

The Veteran submitted her formal TDIU application in November 2017.  The application indicates that the Veteran is employed as a barber, working 20-30 hours per week, and has been doing so steadily since 1977.  She indicated that her total earned income for the previous 12 months was $22,000, equal to her highest annual earned income, which she also earned in 2014.  In the context of her August 2009 VA PTSD examination, the Veteran reported that she had trained as a barber soon after discharge from the military and had been self-employed as a professional barber for more than 20 years.  She also noted that she had lost four weeks of work in the previous 12 months due to severe depression.  Report of August 2009 VA PTSD examination at 7.  The examiner noted that despite her psychiatric symptoms, the Veteran had been able to maintain employment, so long as she could run her own business, where she was confident in her own skills and could maintain control of her work environment.  Id at 8.  A September 2015 supporting letter from her treating licensed clinical social worker notes that the Veteran is self-employed as a barber.  In a March 2017 report from an independent medical examiner, the examiner reported that the Veteran has worked as an independent barber since 1977, was currently working 20 to 30 hours per week, and had her own establishment with one barber chair.

The Veteran also submitted a statement in support of her claim in which she describes how the range and severity of her service-connected PTSD symptoms have limited her ability to work, and continue to do so.  The Veteran points out that because of those symptoms, her income level is far lower than it should be, given her training and level of experience.  The Veteran argues that her ability to work as she has does not mean that she is gainfully employed.  See October 2017 statement in support of claim.

The Veteran's statement in support of her claim evokes great sympathy, and the Board acknowledges the difficulties the Veteran has faced, and continues to face, as a result of her experiences in service.  Nonetheless, the Board is bound to follow the law established by Congress for the administration of VA benefits, and is without authority to grant benefits on the basis of equity.  38 U.S.C. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).

Because the Veteran's service-connected disabilities include one disability rated at 60 percent or higher, she is eligible for consideration of a TDIU rating on a schedular basis.  However, for a rating of TDIU to be granted, the Veteran must be, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

In this case, the Veteran is self-employed, currently working, and has been doing so, steadily, for many years.  Therefore, the remaining question is whether the Veteran's employment is substantially gainful-in other words, whether it is employment that is more than marginal. 38 C.F.R. § 4.16(b).  VA regulations define marginal employment as employment in which earned annual income does not exceed the amount established by the U.S. Census Bureau as the poverty threshold for one person.  Id.  The 2017 poverty threshold established by the Census Bureau for one person is $12,752.  See Census.gov, "Poverty Thresholds," available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; accessed March 14, 2018.  The Veteran's annual earned income is thus substantially in excess of the poverty threshold, and consequently her employment is not marginal.     

Although marginal employment may also be determined on a facts-found basis, as where the employment is in a protected environment such as a family business or protected workshop, in this case there is no evidence of record indicating, nor does the Veteran suggest, that her employment as a barber is in such a protected environment.  Rather, the Veteran explains in her statement in support of claim that her self-employment has allowed her to manage her work environment so that she can still work despite her PTSD symptoms, although her earning capacity remains constrained by those symptoms.  In that connection, the Board notes that the intent of VA's disability ratings is to compensate Veterans for impairment in earning capacity due to service-connected disorders. 38 U.S.C. § 1155.  The Veteran's explanation is confirmed by the report of her VA PTSD examination, the report of her IME, and by the letter from her treating licensed clinical social worker.   

In light of the above, the Board finds that the Veteran is engaged in substantially gainful employment, and consequently that a rating of TDIU is not warranted.


ORDER

Entitlement to a rating of TDIU is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


